Case 1:19-cv-00044-LPS Document 213 Filed 05/31/19 Page 1 of 4 PageID #: 8342



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

CIPLA LTD. and CIPLA USA, INC.,                  )
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       )    C.A. No. 19-44 (LPS)
                                                 )
AMGEN INC. and                                   )    5('$&7('38%/,&9(56,21
TEVA PHARMACEUTICALS USA, INC.,                  )
                                                 )    2ULJLQDO)LOLQJ'DWH0D\
                Defendants.                      )
                                                      5HGDFWHG)LOLQJ'DWH0D\
AMGEN INC.,                                      )
                                                 )
                Counterclaim-Plaintiff,          )
                                                 )
        v.                                       )
                                                 )
CIPLA LTD. and CIPLA USA, INC.,                  )
                                                 )
                Counterclaim-Defendants.         )

    DEFENDANTS’ JOINT MOTION TO REDACT HEARING TRANSCRIPT (D.I. 182)

        Defendants Amgen Inc. (“Amgen”) and Teva Pharmaceuticals USA, Inc. (“Teva”),

pursuant to the May 15, 2019 Notice of Intent to Request Redaction (D.I. 207) and the deadline

to file redactions associated therewith (D.I. 181), hereby respectfully submit this motion in

support of redactions to the sealed portion of the April 2, 2019 preliminary injunction hearing

transcript (D.I. 182).1

        The grounds for this motion are set forth below. A highlighted version of the proposed

redactions is attached hereto as Exhibit A, and a redacted version is attached as Exhibit B.

        Although the public has a “common law right of access to judicial proceedings and

records,” this right “is not absolute.” Littlejohn v. Bic Corp., 851 F.2d 673, 677-78 (3d Cir.


1
        Pursuant to D. Del. L.R. 7.1.1, the parties met and conferred on the redactions proposed
herein. There is no opposition to this Motion to Redact.
Case 1:19-cv-00044-LPS Document 213 Filed 05/31/19 Page 2 of 4 PageID #: 8343



1988). Courts may use their “inherent supervisory power . . . [to] deny access to judicial records,

for example, where they are sources of business information that might harm a litigant’s

competitive standing.” Id. at 678. The “presumption of access must be balanced against the

factors militating against access,” with the party seeking to redact bearing the burden of

“show[ing] that the interest in secrecy outweighs the presumption.”           In re Cendent Corp.,

260 F.3d 183, 194 (3d Cir. 2001). Courts generally protect materials the disclosure of which

may, as here, “harm . . . a litigant’s standing in the marketplace.” Mars, Inc. v. JCM Am. Corp.,

2007 WL 496816, at *2 (D.N.J. Feb. 13, 2007).

       With these principles in mind, Amgen and Teva respectfully request that their limited

proposed redactions to the preliminary injunction hearing transcript be permitted. The proposed

redactions include redactions to terms and potential rights and obligations under the confidential

Teva-Amgen agreement and other confidential Teva agreements with third parties discussed

during the April 2 hearing. It is well-established that parties have a “legitimate private interest in

keeping confidential the terms of a confidential business agreement not otherwise available to

the public.” Mars, 2007 WL 496816, at *2. Public disclosure of confidential terms may

“dampen [the party’s] ability to negotiate effectively favorable terms” in the future and cause it

to “suffer a competitive injury by having its [c]onfidential [i]nformation disclosed to the public.”

Id. The proposed redactions also include redactions to confidential deposition testimony of Teva

witnesses about Teva’s business practices and contractual arrangements that may harm Teva’s

standing in the marketplace if publicly disclosed.

       Moreover, Defendants’ proposed redactions are consistent with the Court’s directives

provided in its February 19 Order (D.I. 55 at 4-5) and its March 12 Order (D.I. 128 at 2-5) on

prior redaction requests in this case, and account for subject matter made public by way of the




                                                  2
Case 1:19-cv-00044-LPS Document 213 Filed 05/31/19 Page 3 of 4 PageID #: 8344



Court’s May 2, 2019 Memorandum Opinion (D.I. 186).2 The only proposed transcript redactions

are to portions of the hearing that took place while the courtroom was sealed, and are primarily

directed at portions of the hearing that took place after Cipla’s own in-house counsel was

excluded from the proceedings due to the discussion of Teva’s outside attorneys’ eyes only

materials. (4/2/19 Tr. (D.I. 182) at 22:13-23:20).

       Accordingly, Defendants respectfully requests approval of their proposed redactions.

                                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                     /s/ Brian P. Egan
OF COUNSEL:                                          Jack B. Blumenfeld (#1014)
                                                     Brian P. Egan (#6227)
M. Sean Royall                                       1201 North Market Street
Ashley E. Johnson                                    P.O. Box 1347
GIBSON, DUNN & CRUTCHER LLP                          Wilmington, DE 19899
2100 McKinney Avenue, Suite 1100                     (302) 658-9200
Dallas, TX 75201-6912                                jblumenfeld@mnat.com
(214) 571-2900                                       began@mnat.com

Jeffrey T. Thomas                                    Attorneys for Defendant Amgen Inc.
Adam H. Offenhartz
Eric J. Stock
Kate Dominguez
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
(212) 351-4000




2
       None of the proposed redactions directed at the Teva-Amgen agreement are to language
necessary for the public to understand the Court’s unsealed analysis of the Teva-Amgen
agreement provided in the May 2 Memorandum Opinion.

                                                3
Case 1:19-cv-00044-LPS Document 213 Filed 05/31/19 Page 4 of 4 PageID #: 8345



                                          SHAW KELLER LLP

                                          /s/ Karen E. Keller

                                          John W. Shaw (#3362)
                                          Karen E. Keller (# 4489)
                                          David M. Fry (# 5486)
                                          I.M. Pei Building
                                          1105 North Market Street, 12th Floor
OF COUNSEL:                               Wilmington, DE 19801
                                          (302) 298-0700
Henninger S. Bullock                      jshaw@shawkeller.com
Richard A. Spehr                          kkeller@shawkeller.com
Karen W. Lin                              dfry@shawkeller.com
MAYER BROWN
1221 Avenue of the Americas               Attorneys for Defendant Teva Pharmaceuticals
New York, NY 10020                        USA, Inc.
(212) 506-2500

May 28, 2019




                                      4
